Case 17-32395        Doc 37     Filed 04/16/19     Entered 04/16/19 13:48:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32395
         Manuel Carpenter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/30/2017.

         2) The plan was confirmed on 03/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/02/2018.

         5) The case was Dismissed on 01/15/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32395             Doc 37          Filed 04/16/19    Entered 04/16/19 13:48:45                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $7,590.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                              $7,590.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,601.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $363.96
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $2,965.72

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T Mobility II LLC                     Unsecured         392.00      1,250.78         1,250.78           0.00        0.00
 AT&T Mobility II LLC                     Unsecured      1,460.00       1,459.77         1,459.77           0.00        0.00
 BK OF AMER                               Unsecured         162.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue    Unsecured         600.00        940.40           940.40           0.00        0.00
 Credit Management LP                     Unsecured         263.00           NA               NA            0.00        0.00
 Enhanced Recovery Co L                   Unsecured         456.00           NA               NA            0.00        0.00
 Golden Valley Lending                    Unsecured         800.00           NA               NA            0.00        0.00
 Green Line                               Unsecured         300.00           NA               NA            0.00        0.00
 Green Trust Cash LLC                     Unsecured         300.00           NA               NA            0.00        0.00
 Illinois Department of Unemployment      Unsecured          47.00           NA               NA            0.00        0.00
 Illinois Tollway                         Unsecured         800.00           NA               NA            0.00        0.00
 Internal Revenue Service                 Unsecured           0.00    26,388.64        26,388.64            0.00        0.00
 Internal Revenue Service                 Secured       25,000.00       1,000.00         1,000.00        230.00         0.00
 Internal Revenue Service                 Priority            0.00      1,520.47         1,520.47           0.00        0.00
 Nordstrom/TD BANK USA                    Unsecured         763.00           NA               NA            0.00        0.00
 PLS                                      Unsecured      4,000.00            NA               NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured         651.00        651.73           651.73           0.00        0.00
 Resurgent Capital Services               Unsecured         533.00        570.34           570.34           0.00        0.00
 Rushmore Financial                       Unsecured         450.00           NA               NA            0.00        0.00
 Tidewater Credit Services                Unsecured            NA         355.30           355.30           0.00        0.00
 Tidewater Credit Services                Secured       21,113.00     21,468.30        21,113.00       3,311.65    1,082.63
 U.S. Bankruptcy Court Eastern Division   Unsecured         800.00           NA               NA            0.00        0.00
 Wells Fargo Bank                         Unsecured     15,139.00       2,164.16         2,164.16           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32395        Doc 37      Filed 04/16/19     Entered 04/16/19 13:48:45             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,113.00          $3,311.65           $1,082.63
       All Other Secured                                  $1,000.00            $230.00               $0.00
 TOTAL SECURED:                                          $22,113.00          $3,541.65           $1,082.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,520.47               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,520.47               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,781.12               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,965.72
         Disbursements to Creditors                             $4,624.28

 TOTAL DISBURSEMENTS :                                                                       $7,590.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
